                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

JAMES R. DRIGGERS,                            )
                                              )
                     Plaintiff,               )
                                              )
v.                                            ) CIVIL ACTION NO. 1:19-00850-JB-B
                                              )
CALIBER HOME LOANS, INC., et al               )
                                              )
                     Defendants.              )

                                        JUDGMENT

       In accordance with the Order entered July 15, 2021 (Doc. 77), it ORDERED, ADJUDGED,

and DECREED that this action is DISMISSED with prejudice.

       DONE and ORDERED this 15th day of July, 2021.

                                          /s/ JEFFREY U. BEAVERSTOCK
                                          UNITED STATES DISTRICT JUDGE




                                             1
